783 N.W.2d 352 (2010)
Alex GAMBLE, a minor, by and through his Next Friend, Dena GAMBLE, Plaintiff, and
Dena Gamble, Plaintiff-Appellant,
v.
FARMERS INSURANCE EXCHANGE, Defendant-Appellee, and
Curtis Ellington, Defendant.
Docket No. 140745. COA No. 290119.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the February 23, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.